             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:17-cv-00221-MR


MIGUN LIFE, INC.,                )
                                 )
                   Plaintiff,    )
                                 )             DEFAULT JUDGMENT
     vs.                         )             AND ORDER OF
                                 )             PERMANENT INJUNCTION
LARRY COX, MASSAGE ENERGY,       )
LLC, and IMMUNITY FOR LIFE, LLC, )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Plaintiff’s Motion for Default

Judgment [Doc. 17].

I.   PROCEDURAL BACKGROUND

     The Plaintiff Migun Life, Inc. commenced this action against the

Defendants Larry Cox, Massage Energy, LLC, and Immunity for Life, LLC

(collectively, “Defendants”) on August 14, 2017, asserting claims for

trademark infringement and false designation of origin under the Lanham

Act, 15 U.S.C. §§ 1114 and 1125(a); a claim for reverse passing off, under

the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)(1)(A)

(“ACPA”); and a claim for unfair and deceptive trade practices under North

Carolina law, N.C. Gen. Stat. § 75-1.1 (“Chapter 75”). [Doc. 1].
      Each Defendant was properly served with the Summons and

Complaint but failed to answer or otherwise defend. Accordingly, the Court

entered default against all Defendants on January 2, 2018. [Doc. 12]. The

Plaintiff now moves for entry of a default judgment pursuant to Rule 55 of the

Federal Rules of Civil Procedure. [Doc. 17]. The Court held a hearing on

the Plaintiff’s motion on June 1, 2018, at which time the Court requested

supplemental briefing from the Plaintiff. The Plaintiff’s supplemental brief

was filed on June 15, 2018. [Doc. 20]. Having been fully briefed, this matter

is ripe for disposition.

II.   STANDARD OF REVIEW

      Rule 55 of the Federal Rules of Civil Procedure provides for the entry

of a default when “a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). Once

a defendant has been defaulted, the plaintiff may then seek a default

judgment. If the plaintiff’s claim is for a sum certain or can be made certain

by computation, the Clerk of Court may enter the default judgment. Fed. R.

Civ. P. 55(b)(1). In all other cases, the plaintiff must apply to the Court for a

default judgment. Fed. R. Civ. P. 55(b)(2).

      “The defendant, by his default, admits the plaintiff's well-pleaded

allegations of fact . . . .” Ryan v. Homecomings Fin. Network, 253 F.3d 778,


                                       2
780 (4th Cir. 2001) (quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat'l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). A defendant, however, “is not

held . . . to admit conclusions of law.” Ryan, 253 F.3d at 780 (quoting

Nishimatsu, 515 F.2d at 1206). The Court therefore must determine whether

the facts as alleged state a claim for relief.       GlobalSantaFe Corp. v.

Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D. Va. 2003).

III.   PLAINTIFF’S FACTUAL ALLEGATIONS

       The well-pleaded factual allegations of the Plaintiff’s Complaint having

been deemed admitted by virtue of the Defendants’ default, the following is

a summary of the relevant facts.

       The Plaintiff Migun Life, Inc. (“Migun Life”) is a corporation organized

and existing under the laws of the State of North Carolina, with its principal

office located in Fletcher, North Carolina. [Doc. 1 at ¶1]. The Defendant

Larry Cox (“Cox”) is a citizen and resident of the State of Michigan, residing

at 107 Park Avenue, Apartment 7, Charlevoix, Michigan 49720. [Id. at ¶ 2].

The Defendant Massage Energy, LLC (“Massage Energy”) is a limited

liability company organized and existing under the laws of the State of

Michigan with its principal office located at 6769 Courtland Drive NE,

Rockford, Michigan 49341. [Id. at ¶ 3]. The Defendant Immunity for Life,

LLC (“Immunity for Life”) is a limited liability company organized and existing


                                       3
under the laws of the State of Michigan with its registered office located at

601 Abbot Road, East Lansing, Michigan 48823. [Id. at ¶4]. Defendant Cox

is the sole member and owner of Massage Energy and Immunity for Life and

thus conducts, controls, and is solely responsible for their activities. [Id. at ¶

5].

      Migun Medical Instrument Co., Ltd. (“Migun Medical”), owns all rights

to the MIGUN word mark and other MIGUN logo marks (collectively, “the

MIGUN Marks”), including at common law and federally registered. One of

the MIGUN Marks is a federally registered trademark, U.S. Reg. No.

2,967,438, which was registered to Migun Medical in 2001 and is now

incontestable in connection with infrared ray lamp for therapeutic use,

ultraviolet lamp for therapeutic use, mercury lamp for therapeutic use, carbon

lamp for therapeutic use, electric massage apparatus, physical treatment

instruments, namely, beds, mats and belts which apply heat, friction, and

pressure, heat treatment bed, electric vibration massage apparatus as well

as independent sales representatives in the field of medical treatments and

physical treatment instruments, wholesale stores featuring medical

instruments and physical treatment instruments, independent sales

representatives in the field of massage apparatus, wholesale stores featuring

massage apparatus, and import and export agency. [Id. at ¶ 8].


                                        4
      The MIGUN Marks have been in continuous and exclusive use

throughout the United States since at least as early as 2000 by Migun

Medical and its licensees. [Id. at ¶9]. Due to the popularity of the Migun

products, the MIGUN Marks are well known by those in the medical industry

practicing and studying Eastern medicine, as well as by the consumers of

these practitioners’ services or those who have obtained Migun Medical

products for personal use. [Id. at ¶ 10]. The English translation of the Korean

Term “MIGUN,” is “beauty is health,” which exemplifies the marriage of

Migun Medical’s products with both health and aesthetics. [Id. at ¶ 11]. The

MIGUN Marks have acquired tremendous commercial strength and are used

widely throughout the United States by doctor’s offices, massage therapists,

physical therapists, and others to specifically refer to Migun Medical’s

products. [Id. at ¶ 12]. Since the MIGUN Marks began being used in the

United States, there have been more than $170 million in sales of Migun

Medical products sold in the United States. [Id. at ¶ 13].

      The Plaintiff Migun Life is the sole authorized distributor of Migun

Medical products in North America, including having the exclusive right to

import and distribute Migun Medical products as well as having the exclusive

license to use and sublicense and enforce the Migun Marks in the United

States. [Id. at ¶¶ 14, 15].


                                      5
      Migun Medical’s signature product is its Physical Therapy Table (“the

Therapy Table”), which is an FDA approved Class II medical device. The

intended use of this product is to provide patients with muscle relaxation

therapy by delivering heat and soothing massage using far infrared lights to

provide topical heating for the temporary relief of minor muscle and joint pain

and stiffness, the relaxation of muscles, and the temporary increase of local

circulation where applied. Migun Medical’s patented jade massage heads

are placed in a specific measurement to help stimulate better blood flow and

nerve conduction along the user’s spine which helps to stimulate the user’s

autonomic nervous system, which controls things such as blood pressure,

blood glucose regulation, digestion, bladder function, breathing, and other

automatic body functions. [Id. at ¶ 16].   Migun Life sells this and other

Migun Medical products through its showroom in Fletcher, North Carolina,

and through its online store on its websites, www.migunlife.com and

www.migunworld.com. [Id. at ¶ 17].

      All of the Migun Medical products prominently display the MIGUN

Marks. [Id. at ¶ 18]. Due to the prominent display of the MIGUN Marks,

when the Migun Medical products are enjoyed by a user — whether that be

at a physician’s office or at home — the positive effects of the products are




                                      6
associated with Migun Medical, Migun Life, and Migun Life’s sublicensees.

[Id. at ¶ 19].

      From the early 1998 through 2016, Migun Medical had an agreement

with Migun Medical Instruments Inc. (“MMI”) to allow MMI to serve as the

sole authorized distributor of Migun Medical products in North America. [Id.

at ¶ 20].        Defendant Cox entered into an agreement with MMI in

approximately 2005 to allow him to act as an authorized dealer of Migun

Medical products. [Id. at ¶ 21]. Defendant Cox formed Massage Energy and

Immunity for Life for the purpose of conducting certain activities relating to

his Migun Medical product dealership. [Id. at ¶¶ 22, 23]. Through his

relationship with MMI, Cox and his companies were permitted to purchase

at wholesale rates, advertise, and sell Migun Medical products, including

using the MIGUN Marks in their efforts. [Id. at ¶ 24]. In April 2016, Migun

Medical ceased its relationship with MMI, which also severed the

Defendants’ ties to Migun Medical. [Id. at ¶ 25]. Accordingly, as of April

2016, the Defendants were no longer authorized dealers of Migun Medical

products. [Id. at ¶ 26]. Neither Migun Medical nor Migun Life has licensed

or otherwise granted Defendants the authority to make use of the MIGUN

Marks. [Id. at ¶ 27]. The Defendants, however, continue to hold themselves

out as a “Migun dealer.” [Id. at ¶ 28]. For example, as of the time of the filing


                                       7
of the Complaint, one of the Defendants’ webpages continued to lead with

“Migun Dealer – Larry Cox” and to prominently feature the MIGUN logo mark.

[Id. at ¶ 29; Doc. 1-5].

        In May 2016, Migun Life contacted the Defendants and updated them

regarding Migun Life’s agreement with Migun Medical.                Migun Life also

provided the Defendants with information regarding certain FDA regulations

as Defendants were not complying with such regulations in their provision of

maintenance services and re-sale of used Migun Medical products. In

addition, Migun Life requested that the Defendants cease all use of the

MIGUN Marks except to refer specifically to Migun Medical products. [Doc.

1 at ¶ 30]. The Defendants, however, refused to comply with Migun Life’s

requests and continued to use the MIGUN Marks in their business name.

For example, the Defendants continued to advertise products for sale and

lease    on   their   Facebook    page       listed   under   the    name   “Migun

MassageEnergy.” [Id. at ¶ 31; Doc. 1-6]. In both September 2016 and April

2017, the Defendants exhibited at the Michigan Association of Chiropractors’

(“MAC”) conventions, holding themselves out as a Migun Medical and/or

Migun Life representative. [Doc. 1 at ¶32; Doc. 1-7].

        In May 2017, Migun Life’s counsel, wrote to Defendant Cox, reiterating

that the Defendants must cease their improper use of the MIGUN Marks.


                                         8
[Doc. 1 at ¶¶ 33, 34; Doc. 1-8]. Despite this communication, Defendant Cox

continues to: advertise Migun Medical products on a Facebook under the

name “Migun MassageEnergy”; represents himself as the Owner of “MIGUN

Massage Energy” and as a Migun Dealer on LinkedIn; and post Migun

Products for sale on eBay under the “Migun Massage Energy” brand. [Doc.

1 at ¶ 35; Docs. 1-6, 1-10, 1-11].

      In addition, the Defendants continue to use their website,

www.massageenergy.com, to advertise for sale the “Massage Energy Bed,”

which is represented to be a “modified version of the The Migun Thermal

Jade Massage Bed.” The “Massage Energy Bed” is simply a Migun Medical

Product with a non-Migun Medical accessory rack attached.               The

Defendants’ Website uses phrases such as “Massage Energy’s Migun

Beds,” and “our revolutionary Jade Thermal Massage beds will provide…”

when referring to Migun Medical Products, further confusing the source of

origin as to the products Defendants sell. [Doc. 1 at ¶¶ 36-38, Doc. 1-12].

The Defendants also use photos on their website of Migun Medical products

that have been edited to remove the MIGUN Marks, again leading to a

likelihood that consumers will be confused as to the source of origin of the

products Defendants sell. [Doc. 1 at ¶ 39].




                                     9
       The Defendants also took control of a Google listing for Migun Life’s

predecessor, MMI, in a manner that is likely to confuse medical professionals

and/or consumers as to the affiliation, connection, or association of

Defendants and Migun Medical and/or Migun Life. MMI was located at 3700

Wilshire Blvd., Los Angeles, CA 90010, the address that continues to be

shown in the Google listing. MMI’s phone number as shown in the listing,

(213) 388-3055, was transferred to Migun Life. The Defendants, however,

edited the listing to redirect MMI’s website to www.migunhealth.com, a URL

owned by Immunity for Life, which then automatically redirected to the

Defendants’ www.massageenergy.com website. [Doc. 1 at ¶ 40; Doc. 1-13].

III.   DISCUSSION

       A.   Trademark Infringement

       Section 32 of the Lanham Act provides that the registrant of a mark

may bring a civil action against:

            [a]ny person who shall, without the consent of the
            registrant . . . use in commerce any reproduction,
            counterfeit, copy, or colorable imitation of a
            registered mark in connection with the sale, offering
            for sale, distribution, or advertising of any goods or
            services on or in connection with which such use is
            likely to cause confusion, or to cause mistake, or to
            deceive[.]

15 U.S.C. § 1114(1)(a). Section 43(a) of the Act provides that a registrant

may bring a civil action against:
                                     10
            [a]ny person who, on or in connection with any goods
            or services, ... uses in commerce any word ... [or]
            name ..., or any false designation of origin, false or
            misleading description of fact, or false or misleading
            representation of fact, which . . . is likely to cause
            confusion, or to cause mistake, or to deceive as to
            the affiliation, connection, or association of such
            person with another person, or as to the origin,
            sponsorship, or approval of his or her goods,
            services, or commercial activities by another
            person[.]

15 U.S.C. § 1125(a)(1)(A).

      To prevail on a claim for trademark infringement under the Lanham

Act, a plaintiff must prove the following:

            (1) that it possesses a mark; (2) that the defendant
            used the mark; (3) that the defendant's use of the
            mark occurred “in commerce”; (4) that the defendant
            used the mark “in connection with the sale, offering
            for sale, distribution, or advertising” of goods or
            services; and (5) that the defendant used the mark in
            a manner likely to confuse consumers.

People for Ethical Treatment of Animals (PETA) v. Doughney, 263 F.3d 359,

364 (4th Cir. 2001) (citing 15 U.S.C. §§ 1114, 1125(a); Lone Star Steakhouse

& Saloon v. Alpha of Va., Inc., 43 F.3d 922, 930 (4th Cir.1995)).

      Here, the Plaintiff has successfully made out a claim for trademark

infringement. First, considering the well-pleaded factual allegations of the

Complaint as admitted by the Defendants by virtue of the default, the Plaintiff

has established that it has the sole authority to use the MIGUN Marks, to


                                       11
sublicense their use in the United States, and to file suit based on Migun

Medical’s ownership of the MIGUN Marks. As such, the Plaintiff has shown

that it has standing to sue for trademark infringement of the MIGUN Marks.

See, e.g., Federal Treasury Enter. Sojuzplodoimport v. SPI Spirits Ltd., 726

F.3d 62, 77-78 (2d Cir. 2013) (noting that licensee of trademark “must show

that its ‘license’ amounts, in fact, to an assignment to establish entitlement

to sue under Section 32(1)”).

      Second, the Plaintiff has established that the Defendants have used

the MIGUN Marks in commerce and in connection with the sale, offering for

sale, distribution, or advertising of goods or services.    The Plaintiff has

established that the Defendants do not have permission from the Plaintiff or

Migun Medical to utilize the MIGUN Marks except to specifically describe the

products they offer for sale as fair use, and that the Defendants are aware

that they lack such permission.      The Plaintiff has established that the

Defendants continue to utilize the MIGUN Marks beyond the scope of fair

use in advertising products utilizing the MIGUN Marks in such a way as to

appear to represent themselves as Migun Medical representatives, and

offering their store services by utilizing the MIGUN Marks as their own

trademarks under which they do business.




                                     12
     With respect to the final element of trademark infringement, the Fourth

Circuit has identified a number of factors to determine the likelihood of

confusion. Those factors include:

           (1) the strength or distinctiveness of the plaintiff's
           mark as actually used in the marketplace; (2) the
           similarity of the two marks to consumers; (3) the
           similarity of the goods or services that the marks
           identify; (4) the similarity of the facilities used by the
           markholders; (5) the similarity of advertising used by
           the markholders; (6) the defendant’s intent; (7) actual
           confusion; (8) the quality of the defendant's product;
           and (9) the sophistication of the consuming public.

Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 153 (4th Cir. 2012). The

Fourth Circuit has recognized that these “factors are not always weighted

equally, and not all factors are relevant in every case.”         Louis Vuitton

Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d 252, 259-60 (4th Cir.

2007).

     Here, the allegations that are deemed admitted show a strong

likelihood of confusion. The MIGUN Marks have been used since the early

2000’s and are strong and distinctive marks. Migun Life has shown that the

Defendants offer similar goods and services and advertise to the same

customers, such as chiropractors, fitness centers, holistic care centers,

massage therapists, and physical therapists as well as the general public, in

overlapping geographic areas of trade, while continuing to make use of the


                                      13
MIGUN Marks and to hold themselves out as a “Migun dealer.” For all these

reasons, the Court concludes that the Defendants’ use of the MIGUN Marks

in the advertising of their goods and services (beyond the permissible fair

use) is likely to cause confusion, mistake, or to deceive as to the affiliation,

connection, or association of the Defendants with the Plaintiff and/or Migun

Medical.

      Accordingly, the Court finds that the Plaintiff’s well-pleaded factual

allegations establish its claim for trademark infringement against the

Defendants.

      B.    False Designation of Origin/Reverse Passing Off

      The Lanham Act prohibits a “false designation of origin” that is “likely

to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection, or association ... or as to the origin” of “goods, services, or

commercial activities by another person[.]” 15 U.S.C. § 1125(a)(1)(A). To

prove a claim for false designation of origin, a plaintiff must prove the same

elements that are required to establish a trademark infringement claim. See

Lamparello v. Falwell, 420 F.3d 309, 313 (4th Cir. 2005).

      One type of false designation of origin that may occur is commonly

known as a “reverse passing off.” A “reverse passing off” occurs when a

“producer misrepresents someone else's goods or services as his own.”


                                      14
Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28 n.1

(2003). A reverse passing off claim requires proof of four elements: “(1) that

the work at issue originated with the plaintiff; (2) that origin of the work was

falsely designated by the defendant; (3) that the false designation of origin

was likely to cause consumer confusion; and (4) that the plaintiff was harmed

by the defendant’s false designation of origin.” Universal Furniture Int’l, Inc.

v. Collezione Europa USA, Inc., 618 F.3d 417, 438 (4th Cir. 2010), as

amended (Aug. 24, 2010) (quoting Syngenta Seeds, Inc. v. Delta Cotton

Coop., Inc., 457 F.3d 1269, 1277 (Fed. Cir. 2006)).

      Here, the Court has concluded that the Plaintiff has successfully made

out a claim for trademark infringement. As the elements of a general false

designation of origin claim are identical to the elements of a claim for

trademark infringement, the Court concludes that the Plaintiff has

successfully made out a claim for false designation of origin as well.

      With respect to the Plaintiff’s specific claim for reverse passing off, the

Court concludes that this claim also has been established. First, the Plaintiff

has established that while certain of the Defendants’ advertisements using

the MIGUN Marks to describe the Migun Medical products the Defendants

offer for sale were proper and constitute fair use, the Defendants also

described Migun Medical products as “Massage Energy Thermal Massage


                                       15
System,” “the M.E. Bed,” and “Massage Energy PT Pro.” The Defendants

listed a Migun Medical Therapy Table on eBay with the brand listed as

“Migun Massage Energy” and the model as “MassageEnergy.”                   The

Defendants also offer for sale a Migun Medical Therapy Table on eBay under

the trademark “MassageEnergy System.” The admitted allegations establish

that the Defendants had no authorization from the Plaintiff or Migun Medical

to pass off Migun Medical products under another trademark, namely the

“Massage Energy” trademark.        The Plaintiff has further shown that the

Defendants’ use of the “Massage Energy” mark in connection with Migun

Medical products is likely to cause confusion, mistake, or to deceive as to

the source of origin of these Migun Medical products.

      For these reasons, the Court concludes that the Plaintiff has

successfully made out a claim for reverse passing off under the Lanham Act

against the Defendants.

      C.    Cybersquatting

      To establish its claim under the ACPA, the Plaintiff is required to prove

that (1) the Defendants “had a bad faith intent to profit from using” the domain

names www.migunmedical.com, www.migunmassageenergy.com, and

www.migunhealth.com, and (2) these domain names are “identical or




                                      16
confusingly similar to, or dilutive of, the distinctive and famous [MIGUN]

Mark[s].” PETA, 263 F.3d at 367 (citing 15 U.S.C. § 1125(d)(1)(A).

      Here, the Plaintiff has established that the Defendants’ domain names

are confusingly similar to the registered MIGUN Marks. The undisputed

allegations of the Complaint further establish that the Defendants offer goods

and services in direct competition with Migun Medical, the Plaintiff, and the

Plaintiff’s sublicensees through their URLs containing the MIGUN mark. The

Defendants’ conduct in this regard demonstrates a bad faith intent to profit

from the distinctive MIGUN mark by registering and using these domain

names. Accordingly, the Court concludes that the Defendants’ use of these

URLs amounts to cybersquatting under the Lanham Act.

      D.    Unfair and Deceptive Trade Practices Claim

      To establish a claim under Chapter 75, a plaintiff must demonstrate

that “(1) the defendant engaged in conduct that was in or affecting

commerce, (2) the conduct was unfair or had the capacity or tendency to

deceive, and (3) the plaintiff suffered actual injury as a proximate result of

defendant’s deceptive statement or misrepresentation.” Belk, Inc. v. Meyer

Corp., 679 F.3d 146, 164 (4th Cir. 2012), as amended (May 9, 2012) (citation

and internal quotation marks omitted). Chapter 75 “prohibits the same type

of activity that the Lanham Act prohibits because trademark infringement and


                                     17
false designation undercut the mark holder’s goodwill and the consumers’

ability to distinguish among products.”         Mon Cheri Bridals, LLC v.

Partnerships, No. 3:15-cv-00021-FDW-DCK, 2015 WL 3509259, at *5

(W.D.N.C. June 4, 2015) (citations and internal quotation marks omitted).

Here, the Plaintiff’s claim for unfair and deceptive trade practices arises from

the same set of facts as its Lanham Act claims.        Accordingly, the Court

concludes that the admitted allegations establish Plaintiff’s Chapter 75 claim.

      E.    Remedies Sought

      Having determined that the Plaintiff has established its claims by

alleging sufficient facts that the Defendants have admitted, the Court now

turns to the issue of whether the Plaintiff has demonstrated entitlement to

the relief requested. In its motion, the Plaintiff seeks the following remedies:

      (1)   A permanent injunction enjoining the Defendants and
            all those acting in concert with the Defendants from
            making any use of the MIGUN Marks and any other
            marks confusingly similar thereto;

      (2)   An Order requiring the Defendants to transfer to
            Migun Life the www.migunmedical.com and any
            other URL owned by the Defendants that includes
            the letter string “Migun” as well as the
            www.massageenergy.com URL;

      (3)   An Order requiring the Defendants to delete all social
            media accounts and other online references through
            which the Defendants have made improper use of
            the MIGUN Marks, including but not limited to
            inclusion of the MIGUN Marks in the page or account
                                      18
            name, which shall include Defendants’ Facebook
            page                   located              at
            https://www.facebook.com/MassageEnergy/;

      (4)   An Order requiring the Defendants to cancel service
            for all phone numbers used to do business under the
            MIGUN Marks, including but not limited to (231) 357-
            5500;

      (5)   An award of reasonable attorneys’ fees pursuant to
            15 U.S.C. § 1117(a) to be paid by the Defendants,
            jointly and severally;1 and

      (6)   An award of the costs of this action taxed to the
            Defendants, jointly and severally.

The Court will address each of these requests for relief in turn.

            1.     Injunctive Relief

      Under the Lanham Act, the Court is authorized to issue an injunction

“according to principles of equity and upon such terms as the court may

deem reasonable” to prevent further violations of trademark law. See 15

U.S.C. § 1116(a). To establish entitlement to injunctive relief, a plaintiff must

demonstrate: “(1) that it has suffered an irreparable injury; (2) that remedies

available at law, such as monetary damages, are inadequate to compensate

for that injury; (3) that, considering the balance of hardships between the

plaintiff and defendant, a remedy in equity is warranted; and (4) that the



1The Plaintiff has withdrawn its request for an award of fees under Chapter 75. [See
Doc. 20].
                                        19
public interest would not be disserved by a permanent injunction.” eBay Inc.

v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

      The Plaintiff has satisfied all four factors in this case. The factual

allegations in the Plaintiff’s Complaint, which are deemed admitted in light of

the Plaintiffs’ default, sufficiently prove that the Defendants infringed the

Plaintiff’s Marks. As the Fourth Circuit has recognized, “irreparable injury

regularly follows from trademark infringement.” Lone Star Steakhouse &

Saloon, 43 F.3d at 939. Accordingly, the Court concludes that the first factor

of irreparable injury has been met.

      As for the second factor, the Court concludes that the Plaintiff would

have no adequate remedy at law if the Defendants are not enjoined from

continuing their infringing and counterfeiting actions. Without an injunction,

the Plaintiff would continue to suffer injury and would be forced to bring

successive actions for monetary damages.            See Mon Cheri, 2015 WL

3509259, at *6. Accordingly, the Court concludes that the second factor of

inadequate legal remedies is also satisfied.

      Third, the Plaintiff has shown that the balance of hardships weighs in

its favor. The Plaintiff has demonstrated that it possesses a protectable

interest in the MIGUN Marks, while the Defendants have no legal right to

continue their infringing activities. Finally, the public interest is served by the


                                        20
issuance of a permanent injunction to prevent consumers from being misled

by the Defendants’ actions. See id.

        For these reasons, the Court concludes that the entry of a permanent

injunction is appropriate. The Court therefore will enter a permanent

injunction enjoining the Defendants and all those acting in concert with the

Defendants from making any use of the MIGUN Marks and any other marks

confusingly similar thereto; requiring the Defendants to transfer to Migun Life

the www.migunmedical.com and any other URL owned by the Defendants

that includes the letter string “Migun”; and requiring the Defendants to delete

all social media accounts and other online references through which the

Defendants have made improper use of the MIGUN Marks, including but not

limited to inclusion of the MIGUN Marks in the page or account name, which

shall      include        Defendants’         Facebook          page        located        at

https://www.facebook.com/MassageEnergy/.2




2 In the exercise of its discretion, the Court declines the Plaintiff’s request to require the
Defendants to surrender the URL www.massageenergy.com or to cancel all phone
numbers used by the Defendants to do business. The Plaintiff has not demonstrated that
such drastic measures are necessary to afford adequate relief. Further, both the URL
and the phone numbers may be used by the Defendants in the future for legitimate,
competitive purposes. See, e.g., Left Coast Wrestling, LLC v. Dearborn Int’l LLC, No.
3:17-cv-00466-LAB-NLS, 2018 WL 2328471, at *16 (S.D. Cal. May 23, 2018) (“The
Lanham Act is intended to prevent unfair competition, not any competition.”).
                                             21
            2.    Attorneys’ Fees and Costs

      The Court may award attorney fees to the prevailing party in a Lanham

Act case, but only if such case is deemed “exceptional.” 15 U.S.C. § 1117(a).

The Supreme Court has explained that “an ‘exceptional’ case is simply one

that stands out from others with respect to the substantive strength of a

party’s litigating position (considering both the governing law and the facts of

the case) or the unreasonable manner in which the case was litigated,” and

that “[d]istrict courts may determine whether a case is ‘exceptional’ in the

case-by-case exercise of their discretion, considering the totality of the

circumstances.” Octane Fitness, LLC v. ICO Health & Fitness, Inc., 572 U.S.

545, __, 134 S. Ct. 1749, 1756 (2014); Verisign, Inc. v. XYZ.COM LLC, 891

F.3d 481, 487 (4th Cir. 2018) (applying Octane Fitness to Lanham Act case).

The Court may find a case to be “exceptional” when it determines, “in light of

the totality of the circumstances,” that:

            (1) there is an unusual discrepancy in the merits of
            the positions taken by the parties, based on the non-
            prevailing party’s position as either frivolous or
            objectively unreasonable; (2) the non-prevailing
            party has litigated the case in an unreasonable
            manner; or (3) there is otherwise the need in
            particular circumstances to advance considerations
            of compensation and deterrence.

Georgia-Pacific Consumer Prods. LP v. Von Drehle Corp., 781 F.3d 710,

721 (4th Cir. 2015) (internal quotation marks and citations omitted).
                                       22
      In the present case, the Defendants have failed to defend this action

and thus have not offered any justification for their infringing actions.

Furthermore, the factual allegations of the Plaintiff’s Complaint, which are

deemed admitted in light of the Defendants’ default, establish that the

Defendants’ use of the MIGUN Marks was done willfully and deliberately. As

such, there does not appear to be any objectively reasonable position to

justify the Defendants’ actions. “Willful defiance of the judicial process lends

sufficient grounds for finding that an exceptional case under § 1117(a)

exists.” Agri-Supply Co. v. Agrisupply.com, 457 F. Supp. 2d 660, 667 (E.D.

Va. 2006); see also Living Legends Awards for Serv. to Humanity, Inc. v.

Human Symphony Found., Inc., No. PX 16-3094, 2017 WL 3868586, at *7

(D. Md. Sept. 5, 2017) (finding case exceptional, noting that the “defendant

has not litigated the case in a reasonable manner considering that it has not

responded at all”) (citation omitted); Hilton Worldwide, Inc. v. Global Advert.,

Inc., No. 1:15cv1001, 2016 WL 8223436, at *9 (E.D. Va. Apr. 8, 2016)

(same).

      The Plaintiff requests attorneys’ fees and costs in the amount of

$10,892.64, consisting of a total number of 37.10 hours of work performed

by attorney Rebecca Crandall at a rate of $295.00 per hour and by attorney

Will Jamison at a rate of $190.00 per hour. In support of this request, the


                                      23
Plaintiff has submitted the Declaration of Rebecca Crandall, which contains

itemized invoices showing the legal services provided and fees incurred, as

well as the 2015 Report of the Economic Survey completed by the American

Intellectual Property Law Association, which provides statistics, such as the

average hourly rates of associates and partner based upon experience and

region. [Doc. 20-1].

      Upon careful review of Ms. Crandall’s Affidavit, as well as the materials

filed in support thereof, the Court finds that the amount of fees and costs

requested is reasonable compensation for work necessarily expended to

enforce the Plaintiff’s rights. Accordingly, the Court will award the Plaintiff a

total of $10,892.64 in fees and costs under the Lanham Act.



                                  ORDER

      Accordingly, IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion

for Default Judgment [Doc. 17] is GRANTED, and IT IS HEREBY

ORDERED, ADJUDGED, AND DECREED as follows:

      1.    Defendants, including all officers, members, directors, agents,

employees, representatives, and all persons acting in concert or participation

with them who receive actual notice of the Default Judgment and Permanent

Injunction Order are permanently enjoined and restrained from:


                                       24
A.   Using the Migun Marks, or any confusingly similar mark, in

     connection with the advertising of retail store services, medical

     device maintenance and repair services, or products not

     manufactured by Migun Medical;

B.   Using any false designation of origin or representing or

     suggesting directly or by implication that Defendants are

     affiliated with, associated with, authorized by, or otherwise

     connected to Migun Medical, Plaintiff, or Plaintiff’s sublicensees;

C.   Using marks other than the Migun Marks to identify Migun

     Medical products or removing Migun Marks from Migun Medical

     products and, thus, pass off Migun Medical products as having

     been manufactured by another entity;

D.   Engaging in any other activity constituting infringement of the

     Migun Marks or unfair competition with Migun Medical, Plaintiff,

     or Plaintiff’s sublicensees through false designation of origin,

     reverse passing off, or cybersquatting;

E.   Assisting, aiding, or abetting any other person or business entity

     in engaging or performing any of the activities referred to in

     paragraphs A through D above, or effecting any assignments or

     transfers, forming new entities or associations, or utilizing any


                               25
             other device for the purpose of circumventing or otherwise

             avoiding the prohibitions set forth in paragraphs A through D

             above.

      2.     Defendants shall transfer to Plaintiff all domain registrations

containing     the    Migun    Marks,        including   but   not   limited   to

www.migunmedical.com.

      3.     Defendants shall delete all social media accounts and other

online references, including websites, through which Defendants have made

improper use of the Migun Marks, including but not limited to the past or

present inclusion of the Migun Marks in the page or account name, or

improper references to Migun Medical products.

      4.     Defendants’ conduct relating to this matter has made this an

exceptional case, and, thus, Defendants are jointly and severally liable for

the payment of Plaintiff’s reasonable attorney fees and costs in this action in

the amount of $10,892.64 pursuant to 15 U.S.C. § 1117(a).

      5.     This Court shall retain jurisdiction over the parties and the subject

matter of this litigation for the purpose of interpreting and enforcing this

Default Judgment and Permanent Injunction Order.




                                        26
IT IS SO ORDERED.

               Signed: November 16, 2018




                              27
